                      Case 20-50772-BLS                    Doc 20          Filed 02/22/21             Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
In re:                                                                                      Chapter 7
HERITAGE HOME GROUP, LLC, et al.,1                                                          Case No. 18-11736 (BLS)

                                 Debtors.                                                   (Jointly Administered)

ALFRED T. GIULIANO, in his capacity as Chapter 7
Trustee of HERITAGE HOME GROUP, LLC, et al.,

                   Plaintiff,
               v.                                                                           Adv. Proc. No. 20-50772 (BLS)
KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS
SPECIAL SITUATIONS FUND III (AIV), LP; KPS
OFFSHORE INVESTORS LTD.; KPS CAPITAL
PARTNERS, LP; KPS CAYMAN MANAGEMENT III
LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS
III, LP; KPS INVESTORS III (AIV), LP; KPS
INVESTORS III (AIV), LTD.,

                                 Defendants,                                                Ref. Docket Nos. 1, 5, 8, 11,
                                                                                            14 and 17 and 19
PNC BANK, NATIONAL ASSOCIATION,

                                 Nominal Defendant.


      ORDER APPROVING SIXTH STIPULATION FOR FURTHER EXTENSION OF
       TIME FOR THE KPS DEFENDANTS TO ANSWER, MOVE OR OTHERWISE
                        RESPOND TO THE COMPLAINT

                      Upon consideration of the Sixth Stipulation for Further Extension of Time for the

KPS Defendants to Answer, Move or Otherwise Respond to the Complaint (the “Stipulation”)

filed by the Chapter 7 Trustee and the KPS Defendants; and the Court having reviewed the

Stipulation, a copy of which is attached hereto as Exhibit 1; and good cause appearing for the

relief requested therein, it is hereby ORDERED THAT:

1
  The “Debtors” in these cases, along with the last four digits of each Debtor’s tax identification number, as applicable, are: Heritage Home
Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH Group Holdings US, Inc. (7206) (“HHG Holdings”); HHG Real
Property LLC (3221) (“HHG Property”); and HHG Global Designs LLC (1150) (“HHG Designs”).




DOCS_DE:229569.1 31270/001
                 Case 20-50772-BLS             Doc 20      Filed 02/22/21     Page 2 of 2




                 1.          The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

                 2.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.




Dated: February 22nd, 2021 Wilmington,             BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE
Delaware




DOCS_DE:229569.1 31270/001                             2
